DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 10, there is a lack of antecedent basis with regard to the claimed “the capping configuration.”
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 2111.02, “Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation.”  Therefore, the primary reason for the allowance of Claims 1-11 is the inclusion of the limitations a modular service station for servicing an inkjet printhead of an inkjet printing system, the inkjet printhead comprising at least two Multi-Chip Module (MCM) assemblies comprising at least two frames wherein for each of the at least two frames, one of the at least two wiping elements is arranged on one end of the frame, which corresponds to one end of one row of chips of a corresponding one of the at least two MCM assemblies, and the other one of the at least two wiping elements is arranged on an opposite end of the frame, which corresponds to one end of an adjacent row of chips of the corresponding one of the at least two MCM assemblies, so that when the one row of chips of one of the at least two MCM assemblies is wiped by one of the at least two wiping elements mounted on a corresponding frame of the at least two frames, the adjacent row of chips of said one of the at least two MCM assemblies is wiped by one of the at least two wiping elements mounted on an adjacent frame of the at least two frames.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	Similarly, the primary reason for the allowance of Claims 12-14 is the inclusion the method steps of servicing an inkjet printhead of an inkjet printing system, the inkjet printhead comprising at least two Multi-Chip Module (MCM) assemblies during the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0284921 discloses a maintenance housing coupled to a frame and two sides which are spaced apart from one another. A maintenance sled comprises a carrier engagement unit positioned for engagement with a printhead carrier, where the maintenance sled includes a set of guide units. A pivot stop unit is positioned to engage release extension arm at a location near pivot axis of pivot shaft.
	US 2004/0174409 discloses a service station system for an inkjet printer includes head caps to revolve between a capping position and an uncapping position of printer heads, a slider to slide with respect to the head caps and having wipers mounted on a front end portion thereof. The service station system also includes a slider movement 
US 2018/0264826 discloses a maintenance system for maintaining an elongate inkjet printhead. The maintenance system includes: a carriage movable longitudinally along the printhead, the carriage including a maintenance member having a primary suction nozzle facing inkjet nozzles of the printhead and a wiper adjacent the primary suction nozzle; a traversing mechanism for traversing the carriage longitudinally along the printhead; and an engagement mechanism for urging the wiper and the printhead into engagement with each other. During use, the wiper contacts a non-printing part of the printhead and the primary suction nozzle is spaced apart from the printhead.
	EP 590850 A2 methodology and apparatus are described which employ an improved modular service station design wherein a printhead-servicing sled is selectively vertically driven to effect execution of servicing tasks. In keeping with its desired modularity, the sled is made readily removable using an improved clamp and sled arrangement. The sled is driven by a unique drive system such drive system being capable of effectively selectively stalling or locking instrumentality such as the sled in various positions defined along its path of vertical movement. To save time and space, both the printhead and the servicing mechanism such as the wipers and the caps are moved so as to place them in proper relative positions for execution of a task. Precise 

Communication of the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853